Exhibit 10.8
TRADEMARK COLLATERAL AGREEMENT AND NOTICE
     This Trademark Collateral Agreement and Notice dated as of April 14, 2010,
is between Cardiovascular Systems, Inc., a Delaware corporation with its
principal place of business at 651 Campus Drive, St. Paul, MN 55112 (“Assignor”)
and Partners for Growth III, L.P., 180 Pacific Avenue, San Francisco, CA 94111
(“Assignee”) pursuant to a Loan and Security Agreement dated April 14, 2010, by
and between Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the “Loan Documents”).
     WHEREAS, Assignor is the owner of certain trademarks, including all federal
applications and/or registrations therefor, together with the goodwill of the
business connected with the use of and symbolized thereby, as listed on
Exhibit 1 hereto (the “Marks”); and
     WHEREAS, Assignee has agreed to extend certain credit to Assignor on
condition that the Assignor pledge and grant to Assignee as collateral for the
Obligations (as defined in the Loan Documents) a security interest and lien in
and to the Marks and all proceeds thereof and all other related claims and
rights as more fully described in a certain Intellectual Property Security
Agreement (the “Security Agreement”) in favor of the Assignee dated April 14,
2010, by and between Assignor and Assignee;
     NOW THEREFORE, for good and valuable consideration, as security for the due
and timely payment and performance of the Obligations, Assignor hereby pledges
and grants to Assignee a security interest and lien in and to the Marks and all
proceeds thereof and gives notice of such security interest and the existence of
such Security Agreement providing therefor.
     Executed as of the date first above written.

                          Assignor:       Assignee:       Cardiovascular
Systems, Inc.       PARTNERS FOR GROWTH III, L.P.    
 
                        By   /s/ David L. Martin       By   /s/ Lorraine Nield  
                       
 
  Chief Executive Officer           Name:   Lorraine Nield    
 
              Title:   Manager, Partners for Growth III, LLC    
 
                  Its General Partner    
By
  /s/ James E. Flaherty                    
 
                       
 
  Secretary                    

